Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 – 5, 7 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0184400 A1 to Valzasina et al. (hereinafter “Valzasina”) in view of U.S. Patent Application Publication No. 2010/0244819 A1 to Johnson et al. (hereinafter “Johnson”).

Regarding Claim 1, Valzasina teaches a gyroscope device (see abstract describing a gyroscope), comprising: 
an in-plane vibratory structure (see paragraphs [0028], [0031], [0033] and [0039] describing the vibratory structures such as masses 11, 12 able to move along the first axis X in response to driving signals provided) comprising: 
an outer proof mass (see first outer mass 11 and second outer mass 12, Fig. 2, see paragraph [0031]) including a first proof mass portion (11) having a first edge (see for instance bottom region of 11) and an opposing second edge (see for instance top region of 11) and a second proof mass portion (12)  having a first edge (see for instance bottom region of 12) and an opposing second edge (see for instance top region of 12); and 
an inner proof mass (see inner mass 10, Fig. 2, see paragraph [0031]) interposed (see arrangement at Fig. 2) between the first proof mass portion (11) and the second proof mass portion (12).
Valzasina does not explicitly teach wherein the first and second proof mass portions are connected together directly and rigidly with a set of rigid members, including a first rigid member that connects the first edge of the first proof mass portion with the first edge of the second proof mass portion, and a second rigid member that connects the opposing second edge of the first proof mass portion with the opposing second edge of the second proof mass portion.
Johnson, in the field of MEMS gyroscopes, teaches wherein the first and second proof mass portions (see first and second proof masses at Fig. 1C) are connected together directly and rigidly with a set of rigid members (see suspension bars 133 and 134, Fig. 1C, see paragraph [0029]), including a first rigid member (133) that connects the first edge of the first proof mass portion with the first edge of the second proof mass portion (see arrangement at Fig. 1C that illustrates suspension bar 133 which connects the bottom portions of the two proof masses), and a second rigid member that connects the opposing second edge of the first proof mass portion with the opposing second edge of the second proof mass portion (see arrangement at Fig. 1C that illustrates suspension bar 134 which connects the top opposing portions of the two proof masses)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the connecting members of Johnson into Valzasina, in order to eliminate or reduce magnetic field gradient, thus improving sensitivity and accuracy of the gyroscope. 
Valzasina in view of Johnson as modified above further teaches;
a first set of drive combs positioned on the outer proof mass (see driving electrodes 20a, 20b, Fig. 2, see paragraph [0039] of Valzasina); 
a second set of drive combs positioned on the inner proof mass (see driving electrodes 16a, 16b, Fig. 2, see paragraph [0034] of Valzasina); 
a first set of sense electrodes located above each of the outer proof mass and the inner proof mass (see paragraphs [0035], [0040], [0041] and Fig. 2 illustrating sensing electrodes 17a-17c and 21a-21c of Valzasina, note that the top half of sensing electrodes, 21a-21c and 17a-17c, as shown at Fig. 2 of Valzasina can broadly and reasonably be considered as the claimed first set of sense electrodes);
a second set of sense electrodes located below each of the outer proof mass and the inner proof mass (see paragraphs [0035], [0040], [0041] and Fig. 2 illustrating sensing electrodes 17a-17c and 21a-21c of Valzasina, which are arranged on the substrate, note also that the bottom half of sensing electrodes, 21a-21c and 17a-17c, as shown at Fig. 2 of Valzasina can broadly and reasonably be considered as the claimed second set of sense electrodes); 
wherein the first and second sets of drive combs are configured to cause the outer proof mass (11, 12) and the inner proof mass (10) to vibrate along a drive axis in an anti-phase mode with respect each other (see Fig. 8 and paragraph [0043] of Valzasina describing and illustrating out of phase movement relation among proof mass 10 as compared to proof masses 11, 12); 
wherein the first and second sets of sense electrodes (17a-17c, 21a-21c at both top and bottom portions of the proof mass as seen at Fig. 2 of Valzasina) are configured to sense motions of the outer proof mass and the inner proof mass along a sense axis that is perpendicular to the drive axis (see abstract, paragraphs [0028], [0044] and claim 1 of Valzasina, describing sense axis being perpendicular to the drive axis); 
wherein orientation of a measurement axis relative to a plane of the outer and inner proof masses is such that the measurement axis is parallel to the plane of the outer and inner proof masses (see paragraph [0028] of Valzasina describing the orientation of the substrate and the microstructure that comprises the proof masses, note that the measurement axis can be interpreted as the Y axis which is parallel to the XY plane of the proof masses).

Regarding Claim 2, Valzasina as modified above teaches wherein the vibratory structure is a box-in-frame vibratory structure (see arrangement at Figs. 1 and 2 showing the vibratory device having such a shape).  

Regarding Claim 4, Valzasina as modified above teaches wherein the first and second sets of sense electrodes measure gaps between the proof masses and the sense electrodes as the gaps vary with motions of the proof masses (see description at paragraph [0035] describing “The first stator sensing electrode 17b and the second stator sensing electrode 17c are arranged so that a first capacitance between each sensing electrode 17a and the respective first stator sensing electrode 17b increases and a second capacitance between each sensing electrode 17a and the respective second stator sensing electrode 17c decreases in response to displacements of the inner mass 10 (to which the sensing electrodes 17a are rigidly attached) along the second axis Y in the sensing direction; and so that the first capacitance decreases and the second capacitance increases in response to displacements of the inner mass 10 along the second axis Y opposite to the sensing direction”).  

Regarding Claim 5, Valzasina as modified above teaches wherein the first and second sets of sense electrodes comprise capacitive plates (see paragraphs [0035] and [0040] describing the sensing electrodes as being coupled in a parallel-plate configuration).  

Regarding Claim 7, Valzasina as modified above teaches wherein resonant frequencies of the motions of the outer proof mass and the inner proof mass along the drive axis are non-degenerate (see paragraphs [0027], [0030], [0043]).  

Regarding Claim 8, Valzasina as modified above teaches wherein the motions of the outer proof mass and the inner proof mass in the sense axis are determined to produce an output proportional to a measured quantity (see paragraphs [0027] - [0028], [0042] - [0045] describing the output signals indicating angular rate with respect to the gyroscopic axes).  

Regarding Claim 9, Valzasina as modified above teaches wherein the measured quantity is a measure of rotation rate (see paragraphs [0027] - [0028], [0042] - [0045]).  
Regarding Claim 10, Valzasina as modified above teaches wherein the gyroscope is a Micro-Electro- Mechanical Systems (MEMS) gyroscope (see paragraphs [0002], [0010] describing microelectromechanical gyroscope).  

Regarding Claim 11, Valzasina as modified above teaches a plurality of flexures and anchors (see flexures 13 and anchorages 15, see paragraph [0033]) configured to mount the outer proof mass and the inner proof mass to a substrate (see arrangement at Fig. 2 and description at paragraph [0033]).  

Regarding Claim 12, Valzasina as modified above teaches wherein some of the flexures connect the proof masses to the anchors (see arrangement at Figs. 2,12 and paragraphs [0033], [0067]).  

Regarding Claim 13, Valzasina as modified above teaches further comprising a plurality of flexures configured to connect the outer proof mass and the inner proof mass (see arrangement at Figs. 2,12 and paragraphs [0033], [0067] describing and illustrating the flexures 13 and 313 used to couple both the outer and inner proof masses).  

Regarding Claim 14, Valzasina as modified above teaches wherein a motion of the inner and outer proof masses is such that the centers of mass for each proof mass move collinearly along a same axis (see Figs. 8 and 9 showing collinear relationship among the proof masses).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Valzasina in view of Johnson and further in view of U.S. Patent No. 6,467,349 B1 to Andersson et al. (hereinafter “Andersson”).

Regarding Claim 6, Valzasina in view of Johnson as modified above teaches the clamed invention except for wherein the motions of the outer proof mass and the inner proof mass are such that a total angular momentum of the vibratory structure is zero.  
Andersson, in the field of angular velocity sensors, teaches wherein the motions of the outer proof mass and the inner proof mass (see arrangement of proof masses at Fig. 4 being in anti-phase relation such as 47 and either 45/46) are such that a total angular momentum of the vibratory structure is zero (see Col. 12, lines 50 – 63).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second proof mass such that the total angular momentum is approximately zero of Andersson into Valzasina in view of Johnson, in order to provide a sensor which is insensitive to external angular vibration which further enables a high quality factor for the sensor. 

Claims 15 – 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Valzasina in view of U.S. Patent No. 6,578,420 B1 to Hsu (hereinafter “Hsu”) in view of in view of Johnson in view of Andersson.

Regarding Claim 15, Valzasina teaches a sensor device (see abstract), comprising: 
a planar circuit board (see paragraphs [0027], [0028] describing the microelectromechanical gyroscope comprising a substrate 2, thus serving as the pcb of the microelectromechanical gyroscope).
Even though Valzasina teaches a first gyroscope mounted on a substrate as seen at Fig. 2, Valzasina does not explicitly teach a first gyroscope and a second gyroscope mounted on the planar circuit board.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange a second gyroscope on the same board, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
In addition, Hsu, in the field of multi-axis micro gyro structure, teaches that it is known to use a first gyroscope and a second gyroscope mounted on the planar circuit board (see for instance Figs. 12, 14 and Col. 3, lines 60 – 63, line 66 – Col. 4 line 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the first and second gyroscopes on the planar circuit board of Hsu into Valzasina in order to allow multiple axis gyroscope that is capable of sensing motion in any of three orthogonal axes, allow an efficient and less costly manufacturing process while providing compact micro-gyro structure.
Valzasina in view of Hsu as modified above further teaches; the first gyroscope and the second gyroscope each comprising: a vibratory structure comprising: an outer proof mass including a first proof mass portion having a first edge and a an opposing second edge, and a second proof mass portion having a first edge and an opposing second edge; and an inner proof mass interposed between the first proof mass portion and the second proof mass portion; wherein the first and second proof mass portions are connected together directly and rigidly with a set of rigid members, including a first rigid member that connects the first edge of the first proof mass portion with the first edge of the second proof mass portion, and a second rigid member that connects the opposing second edge of the first proof mass portion with the opposing second edge of the second proof mass portion (see rejection of claim 1 above in particular to Valzasina in view of Johnson in claim 1 above); a first set of drive combs positioned on the outer proof mass; a second set of drive combs positioned on the inner proof mass; a first set of sense electrodes located above each of the outer proof mass and the inner proof mass; and a second set of sense electrodes located below each of the outer proof mass and the inner proof mass (the elements and features of the claimed first gyroscope and the second gyroscope are similar to the claimed subject matter of claim 1, see rejection of claim 1 above); 
wherein the first and second sets of drive combs (20a, 20b, Fig. 2 of Valzasina) are configured to cause the outer proof mass (11, 12 of Valzasina) and the inner proof mass (10 of Valzasina) to vibrate along a first drive axis in an anti-phase mode with respect each other (see Fig. 8 and paragraph [0043] of Valzasina describing and illustrating out of phase movement relation among proof mass 10 as compared to proof masses 11, 12); 
wherein the first and second sets of sense electrodes (17a-17c, 21a-21c at both top and bottom portions of the proof mass as seen at Fig. 2 of Valzasina) are configured to sense motions of the outer proof mass (11, 12 of Valzasina) and the inner proof mass (10 of Valzasina) along a first sense axis that is perpendicular to the first drive axis (see abstract, paragraphs [0028], [0044] and claim 1 of Valzasina, describing sense axis being perpendicular to the drive axis); 
wherein orientation of a measurement axis of the first gyroscope, relative to a plane of the circuit board, is such that the measurement axis of the first gyroscope is parallel to the plane of the circuit board long a first direction (see paragraph [0028] of Valzasina describing the orientation of the substrate and the microstructure that comprises the proof masses, note that the measurement axis can be interpreted as the Y axis which is parallel to the XY plane of the proof masses, see also orientation of micro-gyros 102/104 or 401/402 of Hsu at Figs. 12 and 14 showing measurement axis in the X/Y axis thus being parallel to the circuit board as seen); 
wherein orientation of a measurement axis of the second gyroscope, relative to a plane of the circuit board (see modification of circuit board above), is such that the measurement axis is parallel to the plane of the circuit board along a second direction that is different from the first direction (see paragraph [0028] of Valzasina describing the orientation of the substrate and the microstructure that comprises the proof masses, note that the measurement axis can be interpreted as the Y axis which is parallel to the XY plane of the proof masses, see also orientation of micro-gyros 102/104 or 401/402 of Hsu at Figs. 12 and 14 showing measurement axis in the X/Y axis thus being parallel to the circuit board as seen); and 
a third gyroscope (see for instance micro-gyro device 403, Fig. 14 which is similar to micro-gyro device 106, Fig. 12 of Hsu, illustrating a third micro-gyro device mounted on the pcb 410, see Col. 9, lines 44 – 65 and Col. 8, line 60 – Col. 9 line 32) mounted on the planar circuit board, the third gyroscope (403/106 of Hsu) comprising: 
a vibratory structure (see Figs. 2, 8 of Valzasina describing a vibratory structure, see also micro-gyro device 403/106 at Figs. 12, 14 of Hsu which comprises vibrating masses) comprising: 
a first proof mass (11, Figs. 2, 8 of Valzasina); and 
a second proof mass (10, Figs. 2, 8 of Valzasina) wherein the first proof mass (11) and the second proof mass (10) are configured to be driven along a first axis (see axis of movement at Fig. 8 of Valzasina); 
wherein the first proof mass (11) and second proof mass (10) are configured to move in an anti-phase mode in respective second axes (see anti-phase mode of movement (i.e. 1800 difference) between 11 and 10 at Fig. 8 of Valzasina); 
a plurality of sense electrodes (see paragraphs [0035], [0040], [0041] and Fig. 2 of Valzasina illustrating sensing electrodes 17a-17c and 21a-21c) configured to sense the motions of the first proof mass and the second proof mass in the respective second axes (see paragraphs [0035], [0040] – [0041] of Valzasina);  
wherein orientation of a measurement axis of the third gyroscope relative to a plane of the circuit board is such that the measurement axis of the third gyroscope (403/106 of Hsu) is perpendicular to the plane of the circuit board (410 of Hsu) along a third direction that is different from the first and second directions (see Col. 9, lines 7 – 23 of Hsu describing the third micro-gyro oriented to sense in the Z-axis perpendicular to the plane of the circuit board);
wherein the first gyroscope, the second gyroscope, and the third gyroscope are operable to substantially reduce bias errors in the sensor device (see Col. 7, lines 17 – 47 of Hsu describing reducing quadrature error by minimizing alignment error of Hsu’s invention), and to measure all possible rotations of the sensor device (see sensing capability of the micro-gyro device of Hsu in all three XYZ directions).  
Valzasina in view of Hsu in view of Johnson as modified above teaches the claimed invention except for wherein the first proof mass and the second proof mass are configured such that motions of the first proof mass and the second proof mass along the respective second axes are such that an input-axis component of a total angular momentum in the motions along the second axes is approximately zero.
Andersson, in the field of angular velocity sensors, teaches wherein the first proof mass and the second proof mass (see arrangement of proof masses at Fig. 4 being in anti-phase relation such as 47 and either 45/46) are configured such that motions of the first proof mass and the second proof mass along the respective second axes are such that an input-axis component of a total angular momentum in the motions along the second axes is approximately zero (see Col. 12, lines 50 – 63).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second proof mass such that the total angular momentum is approximately zero of Andersson into Valzasina in view of Hsu in view of Johnson, in order to provide a sensor which is insensitive to external angular vibration which further enables a high quality factor for the sensor. 

Regarding Claim 16, Valzasina in view of Hsu in view of Johnson in view of Andersson as modified above teaches wherein the sensor device is operative to measure rotation rates with respect to three orthogonal axes along the first, second, and third directions (see Col. 8, lines 45 – 49, Col. 9, lines 2 – 6 of Hsu).  

Regarding Claim 17, Valzasina in view of Hsu in view of Johnson in view of Andersson as modified above teaches wherein: the measurement axis of the second gyroscope along the second direction is perpendicular to the measurement axis of the first gyroscope along the first direction; and the measurement axis of the third gyroscope along the third direction is perpendicular to the first and second directions (see Col. 9, lines 7 – 23 of Hsu describing the claimed sensing axes for the three gyroscopes).  

Regarding Claim 20, Valzasina in view of Hsu in view of Johnson in view of Andersson as modified above teaches wherein the first, second and third gyroscopes are Micro-Electro-Mechanical Systems (MEMS) gyroscopes (see micro-gyroscopes of Hsu at Figs. 12, 4 and Col. 8, lines 45 – 49).  

Claims 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Valzasina in view of Hsu in view of Johnson in view of Andersson and further in view of U.S. Patent Application Publication No. 20100063763 A1 to Rozelle (hereinafter “Rozelle”).

Regarding Claim 18, Valzasina in view of Hsu in view of Johnson in view of Andersson teach the claimed invention except for wherein the sensor device is operative to measure rotation rates with respect to three axes along the first, second, and third directions that are not fully orthogonal with respect to each other.  
Rozelle, in the field of gyroscope systems, teaches that it is known to use a sensor device that is operative to measure rotation rates with respect to three axes along the first, second, and third directions that are not fully orthogonal with respect to each other (see Fig. 2 and description at paragraph [0035] describing “The fixture 126 preferably allows the gyroscopes 110a-110d to be secured in adjustable positions such that a preferred angular relationship between the gyroscope axes 130a-130d may be realized”…” Although the axes of gyroscopes 110a-110d are not necessarily aligned with or parallel to the standard axes, rate estimates about the gyroscope axes may be transformed into rate estimates about the standard axes (or other sets of mutually non-parallel axes), as is known in the art”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use gyroscopes of Rozelle into Valzasina in view of Hsu in view of Johnson in view of Andersson in order to allow adjustable positions of the gyroscopes hence reducing the effect of correctable errors and improving overall accuracy of the system. 

Regarding Claim 19, Valzasina in view of Hsu in view of Johnson in view of Andersson in view of Rozelle as modified above teaches further comprising one or more additional gyroscopes mounted on the planar circuit board (see four gyroscopes mounted on the substrate 126 at Fig. 2 of Rozelle).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which comprises the following references:
Weinberg et al. (U.S. 6,257,059 B1) teaches MEMS tuning fork gyroscope with proof masses connected through a supporting member 16 at both upper and lower regions of the proof masses.
Platt (U.S. 2003/0196491 A1) teaches MEMS gyroscope with proof masses connected with support beams and cross beams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855